Title: [Diary entry: 12 April 1786]
From: Washington, George
To: 

 Wednesday 12th. Thermometer at 42 in the Morng.—55 at Noon and 50 at Night. A Brisk wind all day from the No. Et.—cold & raw, with appearances of a change of Weather especially towards evening when it lowered very much. Rid to the fishing Landing, ferry, Dogue Run, and Muddy hole plantations. Finished at the first, Sowing the ground intended for experiments, with the Siberian Wheat. This spot contained 16 a[cres] 1 R[od] 24 P[erches]—Including the fodder Ho[use] &ca. which would reduce the cultivated Land to 10 acres at most. To sow these it took about 18 quarts of Wheat.  of the last rows had no dung in them and those adjoining for  back were only manured in the poorest parts. The last rows were listed wholly as they were too hard baked for the harrow & roller notwithstanding the middle furrow, to make much impression on them. At Dogue Run I set the plows to listing the ground which had before been listed, in order to commence my experiments there on Friday. Began in the first long row by Wades houses. At Muddy hole, I sowed two rows of the Albany Peas in Drills 10 feet asunder (the same as the Oats and Barley) but conceiving they could not, for want of support, be kept [pre]vented from falling when they shd. come near their growth I did not incline to sow any more in this way but to put all the ground between these two rows and the fence along the Road in broadcast. The ground in which these Peas were sowed was managed exactly as that had been in which the Barley & Oats (at this place) was. Next, adjoining the Oats, on the upper, or South side, I plowed 10 Rows for Tarrots two deep furrows in the same place for each over and above all the plowings, & harrowings which the Barley &ca. had received—In the alternate rows—beginning at the second from the Oats—I sprinkled dung all along in the bottom of the furrows, and covered it with the earth which had been thrown out of them, with Hoes. The same was done with the rows in which there was no dung. This was done to try: first, how this kind of land; and management would do for Carrots and next the difference between manuring in this manner which was pritty liberal and without. On the top of the ridge, made over the furrow, I directed 2 or 3 Seeds to be dropped in a place at the distance of 10 Inches from each other and to be scratched in with a thorny bush. Planted in the No. West section of my Botanical Garden 5 rows

more of the seeds of the pride of China in the same manner those were done yesterday.